Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Formal Matters
Claims 16-19 are new.  Claims 1-19 are pending and under examination.  
	
Priority
The instant application is a national stage entry of PCT/EP2018/081857 filed on 11/20/2018, which claims priority from European application EP17204960.3 filed on 12/1/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed after the mailing date of the non-final rejection on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objections and Rejections Withdrawn
	The objection over claim 1 is withdrawn as applicant has inserted an “and” in the claim.  
	The objection over claim 6 is withdrawn per applicant’s deletion of polysorbat 80 in the claim.  
	The objection over claim 13 is withdrawn per applicant’s deletion of “is” in the claim.
	The rejections under USC 112(b) over claims 2-8 for broad and narrow in the same claim is withdrawn per applicant’s amendments to delete the “preferably” recitations.  
	The rejection under USC 112(b) over claim 15 for lack of antecedent basis is withdrawn per applicant’s amendment to the claim.  
	The rejection under USC 103 over Tokarczyk and Lopes is withdrawn per applicant’s amendments to include concentration ranges of components that are not taught by the combination of the references (see applicant’s arguments from 12/22/2021).  
	The rejection under USC 103 over Exner and Lopes is withdrawn per applicant’s amendments to include concentration ranges of components that are not taught by the combination of the references (see applicant’s arguments from 12/22/2021).  
	The rejection under USC 103 over Kita-Tokarczyk; Lopes and Mathur is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Exner; Lopes and Mathur is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Exner; Lopes; Mathur and Jaynes is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Kita-Tokarczyk; Lopes;  Mathur and Jaynes is withdrawn per applicant’s amendments and arguments.

Maintained Rejection – Modified As Necessitated by Amendments
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

Claims 1-9 and new claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9 of copending Application No 16/766,814. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for all the ingredients (sodium lauryl ether sulfate, PEG-7 glyceryl cocoate and polysorbate 80) of the mentioned instant claims with similar amounts. The formulation is made for topical application.  Although there is not a claim to pH in ‘814, skin formulations will have similar pH values that are known to be acceptable for such formulations.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is additionally provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9 of copending Application No 16/766,814 in view of Mathur US 2016/0120803. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for all the ingredients (sodium lauryl ether sulfate, PEG-7 glyceryl cocoate and polysorbate 80) of the mentioned instant claims with similar amounts. The formulation is made for topical application.  Although there is not a claim to pH in ‘814, skin formulations will have similar pH values that are known to be acceptable for such formulations.   

Mathur teaches urea as an emollient or a penetration enhancer (claim 21 of Mathur and paragraph 71).
Thus, one of ordinary skill in the art would include urea in topical formulations as it has recognized utilities for such formulations by teachings of the prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objection – As Necessitated by Amendments
	Claims 11-15 are objected to for being dependent on claim 1 that is rejected under obviousness-type double patenting.  If applicant files a terminal disclaimer, this objection will be overcome.  Alternatively, applicant may amend claims 11 and 14 to be independent claims with the compositional limitations of claim 1 to overcome this objection, but this route will not overcome the obviousness-type double patenting over the other copending claims (claims 1-10).  
	Applicant may file a terminal disclaimer with an after final response if that is how they would like to proceed.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/
Examiner, Art Unit 1613